Citation Nr: 1614278	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-13 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously reopened and remanded by the Board in August 2012.  It was subsequently remanded in June 2014 and August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay associated with this remand but finds a decision may not be rendered without a new VA medical examination.  This examination is necessary to ensure compliance with the Board's August 2015 remand instructions by associating VA medical records identified by the Veteran with the online claims file; providing a VA examination that addresses the Veteran's potential PTSD diagnosis under the DSM, Fourth Edition (DSM-IV) criteria; and providing a VA examination that addresses the additional mental health diagnoses referenced throughout the Veteran's claims file.  

First, the Board must obtain records identified by the Veteran.  In response to a letter requesting additional treatment records, the Veteran reported in September 2015 that he has received treatment at a number of VA sources, including an appointment on or around September 16, 2015 at the VA Medical Center (VAMC) in Charlotte, North Carolina.  The VA medical records currently associated with the Veteran's file end in July 2015. Thus, VA must obtain the most current records from the Salisbury VAMC and Charlotte Community Based Outpatient Clinic (CBOC), to include the reported September 2015 records.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders). 

Second, an additional VA medical examination is necessary to address whether the Veteran meets the criteria for PTSD under DSM-IV.  As outlined in the August 2015 remand, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM, Fifth Edition (DSM-5), is insufficient in this case because the Veteran's appeal was certified to the Board in May 2010, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Thus, an additional VA examination is necessary to determine the Veteran's diagnosis under DSM-IV.

Finally, as stated in the August 2015 remand, the VA examiner must specifically address all diagnoses of record during the pendency of the appeal.  The Veteran has been diagnosed with a number of conditions.  At an October 2008 Salisbury VAMC appointment, he reported that he has had mood problems for "as long as [he] can remember" but states it worsened during service.  Additional diagnoses include mood disorder NOS and alcohol abuse (July 2008 Salisbury VAMC); anxiety and depression (February 2009 Salisbury VAMC); polysubstance abuse and possible PTSD from childhood physical abuse (May 2010 Salisbury VAMC); bipolar disorder (July 2010 Salisbury VAMC); psychotic disorder NOS (June 2011 North Carolina Department of Health and Human Services); and panic disorder with agoraphobia and personality disorder (October 2013 Salisbury VAMC).  Thus, an additional VA examination is necessary to address these diagnoses of record during the pendency of the appeal.  As discussed above, these conditions should be assessed under DSM-IV.  See 80 Fed. Reg. 53, 14308 (March 19, 2015)

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Salisbury VAMC and Charlotte CBOC for the period beginning July 9, 2015, to include records dated on or around September 16, 2015 .  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Following the completion of the above, schedule the Veteran for a VA medical examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders that have been present since September 2008, making specific finds regarding whether the Veteran has major depression, mood disorder NOS, alcohol abuse anxiety, polysubstance abuse, bipolar disorder psychotic disorder NOS, panic disorder with agoraphobia, personality disorder, and/or meets the criteria for a diagnosis of PTSD.

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must indicate the specific stressor or stressors that led to the PTSD.

c)  Determine whether it is at least as likely as not (i.e., probability of 50 percent) that any acquired psychiatric disorders were incurred in or aggravated by the Veteran's active duty service. 

The VA examiner must consider the DSM-IV (not   DSM-5) guidelines in determining whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




